 326303 NLRB No. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On July 27, 1990, Administrative Law Judge William N. Cates issued theattached decision. The General Counsel filed exceptions and a supporting
brief. The Respondents filed briefs in opposition to the General Counsel's ex-
ceptions and in support of the judge's decision.The National Labor Relations Board has delegated its authority in this pro-ceeding to a three-member panel.2The judge granted the General Counsel's motion to strike attachments tothe Respondent Employer's posttrial brief on the basis that these attachments
were not part of the record. The Respondent Employer has not excepted to
the judge's ruling but has appended the same documents to its answering brief.
We have again stricken these documents and have not considered them in de-
ciding the issues presented in this case.3The term ``operations clerk'' refers to employees in the following classi-fications: rewrap clerk, bad address clerk, post card clerk, operating center
clerk, air operations clerk, package return clerk, damage clerk, and hub andair-hub return clerks. The general function of operations clerk is to process
packages through the system for ultimate delivery to the customers.United Parcel Service and Sara F. Griffin.Teamsters National United Parcel Service Negoti-ating Committee and International Brother-
hood of Teamsters, Chauffeurs, Warehousemen
and Helpers of America, Local 385, AFL±CIO,
its Agent and Sara F. Griffin. Cases 12±CA±12749 and 12±CB±3028June 11, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe issue presented is whether Respondent UnitedParcel Service (UPS) and Respondent Teamsters vio-
lated Section 8(a)(1), (2), and (3) and Section
8(b)(1)(A) and (2) of the Act, respectively, by exe-
cuting and maintaining a collective-bargaining agree-
ment in 1987 which extended an existing nationwide
bargaining unit to include a group of employees who
had historically been excluded from that unit. The
judge found that the challenged action involved a law-
ful accretion.1For the reasons set forth below, we findmerit in the General Counsel's exceptions to this find-
ing.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,2findings, and con-clusions only to the extent consistent with this Deci-
sion and Order.UPS engages in the interstate transportation and dis-tribution of parcels. Prior to 1979, approximately 220
local unions of the International Brotherhood of Team-
sters had individual bargaining relationships with var-
ious UPS facilities located throughout the country. Op-
erations clerks3were included in the bargaining unit atsome facilities and were excluded from the unit at
other facilities.In 1979, UPS and the Teamsters executed their firstNational Master Agreement consolidating all pre-
viously represented units into a single nationwide bar-
gaining unit. Article 1, section 2, of that agreement
was entitled ``Employees Covered'' and stated ``Em-ployees covered by this Agreement shall be construedto mean, where already recognized ... clerks.'' The

term ``clerks'' referred to operations clerks.Approximately 40 percent of UPS operations clerkshad not previously been represented in a recognized
Teamsters bargaining unit when the 1979 National
Master Agreement was executed. Notwithstanding the
contract reference to coverage of clerks ``where al-
ready recognized,'' the Union asserted that all oper-
ations clerks should be covered by the 1979 agree-
ment. The contrary view of UPS prevailed in practice,
however, so that previously unrepresented operations
clerks were excluded from the nationwide unit.During negotiations for a new National MasterAgreement in 1982, the Union proposed deletion of
``where already recognized'' from the ``Employees
Covered'' section. UPS rejected this proposal. The lan-
guage of that section in the new 1982 agreement re-
mained the same as in its predecessor. Consequently,
previously unrepresented operations clerks continued to
be unrepresented.On August 1, 1987, the parties executed a new 3-year National Master Agreement. This time the Union
prevailed in its effort to include all operations clerks
in the bargaining unit. The relevant portion of article
1, section 2, of the new contract contained revised lan-
guage effectively recognizing the bargaining unit status
of all UPS clerks. Those clerks who worked in States
without ``right-to-work'' laws were obligated to com-
ply with the new contract's union-security provisions.At the time of the new contract's execution, UPSemployed over 5000 operations clerks nationwide. It is
undisputed that the functions of clerks excluded from
the unit until 1987 were at all times the same as the
functions of clerks traditionally included in the unit. It
is also undisputed that the Employer did not ask for
and the Union did not proffer proof of majority sup-
port for the Union in the group of previously unrepre-
sented employees. An official of the Union testified
about his belief that the Union had majority support in
this group, but he admitted that he had no ``papers,''
including authorization cards, to support this belief.
The overall nationwide bargaining unit had more than
100,000 employees in 1987.The Respondents contend that their expansion of theunit to include previously unrepresented operations
clerks was a lawful accretion. As found by the judge,
traditional community-of-interest factors relevant to the
Board's analysis of accretion issues weigh heavily in
favor of finding an accretion. The General Counsel
contends, however, that the traditionally unrepresented
group of operations clerks could not lawfully be
accreted to the unit. In support of this contention, the
General Counsel relies on the well-established Board
principle precluding accretion where ``the group
sought to be accreted has been in existence at the time
of recognition or certification, yet not covered in an 327UNITED PARCEL SERVICE4See also Color Tech Corp., 286 NLRB 476, 487 (1987); King RadioCorp., 257 NLRB 521, 525±526 (1981); Sterilon Corp., 147 NLRB 219(1964).5Compare King Radio Corp., supra at 526 (in successive contract negotia-tions, union sought extension of unit coverage to other plants but ``always ac-
quiesced'' in respondent employer's position limiting recognized unit to single
plant).ensuing contract, or, having come into existence, hasnot been part of the larger unit to which their accretion
is sought or granted.'' Laconia Shoe Co., 215 NLRB573, 576 (1974).4In the judge's opinion, the precedent cited by theGeneral Counsel requires both historical exclusion of
employees from a unit and acquiescence in that exclu-
sion by the union involved. The judge found that, since
the 1979 establishment of the nationwide bargaining
unit in this case, the Respondent Union had never ac-
quiesced to the exclusion of operations clerks who
were not previously represented in local units. In addi-
tion, the judge noted the consensus of all litigant par-
ties here that the Board has not had the occasion to
apply the Laconia Shoe accretion bar in a case wherethe group of employees in dispute are not distinguish-
able by classification, job function, or geographic loca-
tion from employees who have traditionally been in-
cluded in the bargaining unit. Under these cir-
cumstances, the judge concluded that the historical ex-
clusion of some operations clerks should not preclude
their accretion to the existing unit. He therefore found
the accretion to be lawful. We disagree.In furtherance of the statutory duty to protect em-ployees' right to select their bargaining representative,
the Board follows a restrictive policy in finding accre-
tion. See, e.g., Towne Ford Sales, 270 NLRB 311(1984). One aspect of this restrictive policy has been
to permit accretion only in certain situations where
new groups of employees have come into existenceafter a union's recognition or certification or during the
term of a collective-bargaining agreement. If the new
employees have such common interests with members
of an existing bargaining unit that the new employees
would, if present earlier, have been included in the unit
or covered by the current contract, then the Board will
permit accretion in furtherance of the statutory objec-
tive of promoting labor relations stability. Gould, Inc.,263 NLRB 442, 445 (1982).No such accommodation of the collective-bargainingprocess is required or warranted, however, where the
parties to a bargaining relationship have historically
failed to include an existing group of employees from
a bargaining unit. If a group of employees is in exist-
ence when a union is recognized or certified, then the
statutory right of those employees to select a bar-
gaining representative can be honored and they can be
included in the unit at that time without any disruption
of labor relations stability. If a group of employees
comes into existence during the term of a contract for
an existing unit, then the parties must timely address
the unit status of those employees prior to executing
a successor agreement. Should they fail to do so, theparties have only themselves to blame for any insta-bility resulting from the existence of a group of em-
ployees having interests in common with unit employ-
ees but excluded from representation in the unit.The limitations on accretion discussed above and ap-plied in Laconia Shoe and related precedent requireneither that the union have acquiesced in the historical
exclusion of a group of employees from an existing
unit, nor that the excluded group have some common
job-related characteristic distinct from unit employees.
It is the fact of historical exclusion that is determina-
tive. Here, for instance, it is undisputed that prior to1979 a nationwide group of operations clerks at var-
ious UPS facilities were excluded from single-facility
units and from 1979 to 1987 this same group of em-
ployees continued to be excluded from a nationwide
multifacility unit under two successive collective-bar-
gaining agreements. Moreover, although this factor
does not affect the result here, the judge erred in find-
ing that the Union had not acquiesced in the exclusion
of the disputed group of operations clerks. At the very
least, the Union's conscious abandonment of a pro-
posal for the 1982 contract that would have specifi-
cally modified the unit to include all operations clerks
sufficed to prove its acquiescence in continued exclu-
sion of certain operations clerks during that contract's
term.5Based on the foregoing, we find that the previouslyunrepresented group of operations clerks did not con-
stitute an accretion to the nationwide bargaining unit of
UPS employees represented by the Teamsters. Accord-
ingly, we find that the Respondents violated Section
8(a)(1), (2), and (3) and Section 8(b)(1)(A) and (2) of
the Act, respectively, by executing and maintaining a
collective-bargaining agreement in 1987 which ex-
tended an existing nationwide bargaining unit to in-
clude a group of employees who had historically been
excluded from that unit and a majority of whom did
not support the Union.CONCLUSIONSOF
LAW1. The Respondent Employer, by recognizing andentering into a contract with the Respondent Union as
the collective-bargaining representative of a bargaining
unit including a group of previously unrepresented op-
erations clerks, at a time when a majority of those em-
ployees had not designated that Union as their rep-
resentative, and by tendering to the Respondent Union
dues collected from the pay of certain previously un-represented operations clerks in States where a contrac-
tual union-security clause was lawful and operative, 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Nothing in this decision should be construed as requiring Respondent UPSto rescind benefits conferred on the group of previously unrepresented oper-
ations clerks as the result of the unlawful application of contract provisions
to them.7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''has engaged in unfair labor practices within the mean-ing of Section 8(a)(3), (2), and (1) of the Act.2. The Respondent Union, by accepting exclusiverecognition as the representative of a group of pre-
viously unrepresented UPS operations clerks at a time
when it was not designated as the exclusive representa-
tive by a majority of such employees, and by receiving
dues deducted from the pay of certain previously un-
represented operations clerks in States where a contrac-
tual union-security clause was lawful and operative,
has engaged in unfair labor practices within the mean-
ing of Section 8(b)(l)(A) and (2) of the Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaning
of Section 2(6) and (7) of the Act.THEREMEDY
Having found that the Respondents have engaged incertain unfair labor practices, we shall order that they
cease and desist and take certain affirmative action de-
signed to effectuate the policies of the Act. Having
found that Respondent UPS unlawfully recognized and
entered into a collective-bargaining agreement on Au-
gust 1, 1987, with the Respondent Union as the rep-
resentative of previously unrepresented operations
clerks, we shall order Respondent UPS to withdraw
and withhold all recognition from the Respondent
Union as the collective-bargaining representative of
those employees, and we shall order both Respondents
to cease applying to those employees the terms of the
Respondents' August 1, 1987 collective-bargaining
agreement, or any extension, renewal, modification, or
superseding agreement,6unless or until the RespondentUnion is certified by the Board as such representative.We shall also order that the Respondent Union andRespondent UPS, jointly and severally, reimburse pre-
viously unrepresented operations clerks, present and
former, for dues and initiation fees involuntarily ex-
acted from them as a result of the unlawful application
of the union-security clause in the Respondents' col-
lective-bargaining agreement, with interest to be com-
puted in the manner prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thatA. Respondent Employer United Parcel Service,Inc., Rockledge, Florida, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Encouraging membership in Teamsters NationalUnited Parcel Service Negotiating Committee andInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 385,
AFL±CIO, its agent, by recognizing it as the exclusive
representative of a group of previously unrepresented
operations clerks at a time when the labor organization
has not been designated by a majority of those em-
ployees as their representative.(b) Applying the terms of its collective-bargainingagreement of August 1, 1987, or any other agreement
with the Union, to previously unrepresented operations
clerks unless and until it has been duly certified by the
National Labor Relations Board as the exclusive rep-
resentative of those employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Withhold and withdraw all recognition from theRespondent Union as the exclusive representative of
previously unrepresented operations clerks unless and
until it has been duly certified by the National Labor
Relations Board as the exclusive representative of
those employees.(b) Jointly and severally with the Respondent Union,reimburse all previously unrepresented operations
clerks for any initiation fees, dues, or other moneys in-
voluntarily exacted from them pursuant to application
of a union-security clause in the Respondents' collec-
tive-bargaining agreement executed on August 1, 1987,
or any other agreement between the Respondents, in
the manner set forth in the remedy section of this deci-
sion.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpaydue under the terms of this Order.(d) Post at all facilities employing unrepresented op-erations clerks copies of the attached notice marked
``Appendix A.''7Copies of the notice, on forms pro-vided by the Regional Director for Region 12, after
being signed by the Respondent Employer's authorized
representative, shall be posted by the Respondent Em-
ployer immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent Employer to ensure that the notices are not
altered, defaced, or covered by any other material. 329UNITED PARCEL SERVICE8If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor Relations Board.''(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Employer has taken to comply.B. Respondent Union Teamsters National UnitedParcel Service Negotiating Committee and Inter-
national Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, Local 385, AFL±
CIO, its officers, agents, and representatives, shall1. Cease and desist from
(a) Accepting exclusive recognition as the represent-ative of all previously unrepresented operations clerks
of the Respondent Employer, at a time when it was not
designated as the exclusive representative by a major-
ity of those employees.(b) Applying the terms of its collective-bargainingagreement of August 1, 1987, or any other agreement
with the Respondent Employer, to previously unrepre-
sented operations clerks, unless and until it has been
duly certified by the National Labor Relations Board
as the exclusive representative of those employees.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Jointly and severally with the Respondent Em-ployer reimburse all newly added and previously un-
represented operations clerks for any initiation fees,
dues, or other moneys involuntarily exacted from them
pursuant to application of a union-security clause in
the Respondents' collective-bargaining agreement exe-
cuted on August 1, 1987, or any other agreement be-
tween the Respondents, in the manner set forth in the
remedy section of this remedy.(b) Post at its business offices serving members atany United Parcel Service facility where previously un-
represented operations clerks are located copies of the
attached notice marked ``Appendix B.''8Copies of thenotice, on forms provided by the Regional Director for
Region 12, after being signed by the Respondent
Union's authorized representative, shall be posted by
the Respondent Union immediately upon receipt and
maintained for 60 consecutive days in conspicuous
places including all places where notices to members
are customarily posted. Reasonable steps shall be taken
by the Respondent Union to ensure that the notices are
not altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Union has taken to comply.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
encourage membership in TeamstersNational United Parcel Service Negotiating Committee
and International Brotherhood of Teamsters, Chauf-
feurs, Warehousemen and Helpers of America, Local
385, AFL±CIO, its agent, by recognizing it as the ex-
clusive representative of a group of previously unrepre-
sented operations clerks at a time when it has not been
designated by a majority of those employees as their
representative.WEWILLNOT
apply the terms of our collective-bar-gaining agreement of August 1, 1987, or any other
agreement with the Union, to previously unrepresented
operations clerks unless and until it has been duly cer-
tified by the National Labor Relations Board as the ex-
clusive representative of those employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
withhold and withdraw all recognitionfrom the Union as the exclusive representative of pre-
viously unrepresented operations clerks unless and
until it has been duly certified by the National Labor
Relations Board as the exclusive representative of
those employees.WEWILL
jointly and severally with the Union makewhole all previously unrepresented operations clerks
for any initiation fees, dues, or other moneys involun-
tarily exacted from them and paid to the Union pursu-
ant to application of a union-security clause in the col-
lective-bargaining agreement executed on August 1,
1987, or any other agreement with the Union.UNITEDPARCELSERVICE, INC.APPENDIX BNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
accept exclusive recognition as therepresentative of all previously unrepresented United
Parcel Service, Inc. operations clerks at a time when 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The complaint also contained alleged independent violations of Sec.8(b)(1)(A) of the Act. However, those allegations were served from the com-
plaint at trial and resolved pursuant to an informal settlement agreement that
I approved prior to close of the hearing2On March 19, 1990, counsel for the General Counsel filed a motion tostrike attachments to Respondent Employer's posthearing brief and all ref-
erences Thereto. In the motion, counsel for the General Counsel moved to
strike certain daily labor reports that were attached to the Company's posttrial
brief. Counsel for the General Counsel's contention that such reports were
never made a part of the record in this case has merit. Accordingly, I shall
strike the documents appended to the Company's posttrial brief. I have given
no consideration to the attachments or references made in the Company's
posttrial brief to the attachments.we are not designated as the exclusive representativeby a majority of those employees.WEWILLNOT
apply the terms of our collective-bar-gaining agreement of August 1, 1987, or any other
agreement with United Parcel Service, Inc. to pre-
viously unrepresented operations clerks, unless and
until we have been duly certified by the National
Labor Relations Board as the exclusive representative
of those employees.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
jointly and severally with United ParcelService, Inc. make whole all previously unrepresented
operations clerks for any initiation fees, dues, or other
moneys involuntarily exacted from them and paid to uspursuant to application of a union-security clause in
the collective-bargaining agreement executed on Au-
gust 1, 1987, or any other agreement with United Par-
cel Service, Inc.TEAMSTERSNATIONALUNITEDPARCELSERVICENEGOTIATINGCOMMITTEEAND
INTERNATIONALBROTHERHOODOF
TEAMSTERS, CHAUFFEURS, WARE-HOUSEMENAND
HELPERSOF
AMERICA,LOCAL385, AFL±CIO, ITSAGENTPeter J. Salm and Michael R. Maiman, Esqs., for the GeneralCounsel.Martin Wald and Edward J. McBride, Jr., Esqs., of Philadel-phia, Pennsylvania, for the Company.A. E. Lawson, Esq., of Washington, D.C., for the Union.DECISIONSTATEMENTOFTHE
CASEWILLIAMN. CATES, Administrative Law Judge. Thesecases were tried before me at Orlando, Florida, on January
8 and 9, 1990, pursuant to an order consolidating cases, con-
solidated complaint, and notice of hearing (complaint) issued
by the Acting Regional Director for Region 12 of the Na-
tional Labor Relations Board (Board) on April 25, 1989,
which in turn was based on charges filed by Sara F. Griffin,
an individual (Griffin). An amendment to the complaint was
issued by the Acting Regional Director on September 26,
1989. The charge in Case 12±CA±12749 was filed on No-
vember 3, 1987. The charge in Case 12±CB±3028 was also
filed on November 3, 1987, and amended on December 22,
1988. The complaint alleges that United Parcel Service
(Company) on or about August 1, 1987, violated Section
8(a)(1), (2), and (3) of the National Labor Relations Act
(Act) by recognizing Teamsters National United Parcel Serv-
ice Negotiating Committee and International Brotherhood of
Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-
ica, Local 385, AFL±CIO (Union), its agent, as the collec-
tive-bargaining representative of certain previously unrepre-
sented operations clerks at the time when a majority of thoseemployees had not designated the Union as their collective-bargaining representative and by tendering to the Union dues
collected from the pay of certain previously unrepresented
operations clerks pursuant to a union-security clause in non-
right-to-work states. It is also alleged the Union violated Sec-
tion 8(b)(1)(A) and (2) of the Act by receiving dues deducted
from the pay of certain previously unrepresented operations
clerks in non-right-to-work states pursuant to a union-secu-
rity clause at a time when the Union did not represent a ma-
jority of certain previously unrepresented operations clerks
and by causing the Company to discriminate against certain
of its employees in violation of Section 8(a)(3) of the Act.1The Company and Union filed answers admitting certain
complaint allegations but denying the commission of any un-
fair labor practices .All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and cross-examine wit-
nesses, to argue orally, and to file briefs. Briefs, which I
have carefully considered, were filed on behalf of the Gen-
eral Counsel, the Company, and the Union.2On the entire record of the case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, an Ohio and New York corporation, has of-fices and places of business in various States including its
place of business located at Rockledge, Florida, where it is
engaged in the interstate transportation and distribution of
parcels. During the 12-month period preceding issuance of
the complaint, a representative period, the Company, in the
course and conduct of its business operations, performed
interstate freight transportation services valued in excess of
$50,000. During that same period, it received gross revenues
in excess of $500,000 as a link in the interstate movement
of freight. The complaint alleges, the parties admit, the evi-
dence establishes, and I find, the Company is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. LABORORGANIZATION
The complaint alleges, it is admitted, and I find, the Unionis a labor organization within the meaning of Section 2(5) of
the Act. 331UNITED PARCEL SERVICE3The facts set forth have been taken from a joint stipulation of facts enteredinto by the parties, admissions made by the parties, and from credited
uncontradicted testimony of certain witnesses whose identity will be set forth
al those places in the decision where their testimony is utilized and/or relied
upon.4The generic term ``operations clerks'' refers to the classifications of:rewrap clerks, bad address clerks, postcard clerks, operating center clerks, air
operations clerks, package return clerks, damage clerks, and hub and air-hub
return clerks. Their duties are discussed in greater detail elsewhere in this De-
cision.5The most recent agreement expires by its terms on July 31, 1990.6Company Air and Midwest Regional Manager Roy Morton (Morton)tesified without contradiction that the term ``clerks'' as used in this agreement
referred to ``operations clerks.''7The Company's growth in volume as well as the additional need for oper-ations clerks increased approximately 6 to 7 percent on an annual basis be-
tween 1979 and 1987.8Two grievances were filed on May 5, 1980. One each by Local 435 (Den-ver, Colorado) and Local 46 (location not available in the record), in which
the Locals complained the Company refused to recognize the Union as the col-
lective-bargaining representative for the operations clerks. (G.C. Exh. 3).9No specific evidence of majority status was requested by the Company orprovided by the Union at the time the 1987 agreement was executed which
contained the language pertaining to all operations clerks being included in thebargaining unit.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts3Union Local 385 along with approximately 220 otherunion locals nationwide has represented certain company em-
ployees including operations clerks4for many years withintheir respective jurisdictions. The various geographical units
were, by practice and consent, merged into a single nation-
wide bargaining unit. The nationwide unit consists of ap-
proximately 108,000 employees. Since 1979, national nego-
tiations have been conducted between the Company and the
Union's national negotiating committee that represents all
union locals. Between 1979 and 1987, three national collec-
tive-bargaining agreements were negotiated with effective
dates of 1979, 1982, and August 1, 1987.5Article 1, section 2, of the 1979 National Agreement enti-tled ``Employees Covered'' reads as follows:Employees covered by this Agreement shall be con-strued to mean, where already recognized, feeder driv-
ers, package drivers, sorters, loaders, unloaders, porters,
office clericals, clerks,6mechanics, maintenance per-sonnel (building maintenance), car washers, and other
employees of the Employer for whom a signatory Local
Union is presently the bargaining representative.The provisions of this agreement shall apply to allaccretions to the bargaining unit in the classifications
listed in the applicable individual Supplements.Morton testified there probably were more than 1000 butless than 5000 operations clerks utilized by the Company at
the time the parties entered into the 1979 National Agree-
ment.The first paragraph of article 1, section 2, of the 1982 na-tional agreement reads as follows:Employees covered by this agreement shall be con-strued to mean, where already recognized, feeder driv-
ers, package drivers, sorters, loaders, unloaders, porters,
office clericals, clerks, mechanics, maintenance per-
sonnel (building maintenance), car washers, United Par-
cel Service employees in the employer's air operations,
and other employees of the employer for whom a signa-
tory Local Union is or may become the bargaining rep-
resentative.The second paragraph of article 1, section 2, of the 1982national agreement was identical to the second paragraph of
article 1, section 2, of the 1979 agreement.As is noted above, at the time the 1979 contract becameeffective, some operations clerks throughout the country were
represented by the Union in recognized units, while other op-
erations clerks were not. Thus, after 1979, some operations
clerks were treated as being covered under article 1, section
2, of the 1979 and 1982 agreements while others were treat-
ed as being unrepresented.7Morton testified the Union had always, over the years,taken the position it represented all employees having any-thing to do with the movement of packages from the time
the packages were tendered to the Company until such pack-
ages were delivered to the customers. Morton testified the
Union interpreted the recognition clause of the 1979 contract
as covering all operations clerks employed by the Companynationwide. Morton stated that although the Company did not
share that interpretation of the collective-bargaining agree-
ment by the Union, the Union nonetheless continued to com-
plain about the Company's failure to do so. According to
Morton, the complaints were not limited to the national level
but union locals also objected that the Company did not treat
all operations clerks as being members of the bargaining
unit.8Morton testified that until the 1987 agreement, the sta-tus of all operations clerks ``was a constant bone of conten-
tion between the Company and the Union.'' Morton testified
that during the 1982 negotiations, one of the proposals made
by the Union was to modify the ``Employees Covered'' sec-
tion of the agreement. The Union's proposal would have
changed the recognition clause from:Employees covered by this agreement shall be con-strued to mean, where already recognized, feeder driv-
ers, package drivers, sorters, loaders, unloaders, porters,
office clericals, clerks ....To:Employees covered by this agreement shall include... clerks.
Morton said the Company, however, did not agree to thisproposed change in 1982.Morton testified that during the 1987 negotiations, theUnion finally convinced the Company its (Union's) interpre-
tation of the recognition clauses in the 1979 and 1982 agree-
ments was correct and that all operations clerks should prop-
erly be considered as being in the bargaining unit.9As a re-sult, the second paragraph of article 1, section 2 (which has
been quoted above), was changed to read as follows:In addition, effective August 1, 1987, the Employer rec-ognizes as bargaining unit members clerks who are as-
signed to package center operations, hub center oper-
ations, and/or air hub operations whose assignment in-
volves the handling or progressing of merchandise after 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Prior to August 1987, the terms and conditions of employment of the un-represented operations clerks were governed by a clerical employee's hand-
book, which handbook had no effect on unit employees.it has been tendered to United Parcel Service to effec-tuate delivery. These jobs cover: package return clerks,
bad address clerks, postcard room clerks, damage
clerks, rewrap clerks and hub and air-hub return clerks.
Classifications covered in Article 39-Trailer repair shop
are also covered.There were over 5000 operations clerks employed by theCompany nationwide in 1987.10Some operations clerksnewly included in the unit under the 1987 agreement who
were employed in non-right-to-work States, executed bar-
gaining authorization cards and checkoff authorizations and,
pursuant thereto, have had dues and initiation fees deducted
from their pay by the Company. These dues have been ten-
dered to and received by the Union. The 1987 National
Agreement contains a union-security clause that is applicableto the extent allowed by state law.At this point, a detailed look at the functions of the oper-ations clerks is helpful. The generic term ``operations
clerks'' refers to employees who work alongside sorters,
loaders, and drivers in processing packages to be transported
by the Company. Their job functions include, inter alia, cor-
recting addresses on packages, rewrapping packages, re-
directing packages sent to a location by mistake and return-
ing damaged packages with claim forms. Company labor re-
lations staff member Edward R. Lenhart (Lenhart) testified:Probably the best way to describe the operation at[the Company] is go through the delivery cycle and
then have the fill in or clerical people come into play
....Package driver[s] pick up packages at accounts on adaily basis at their regular customers; they transport
those ... packages into the package center, which may

be an independent center housed in its own confines or
it may be a center as part of a hub. At that time, the
packages are unloaded. The packages are unloaded by
a hub person. That hub person then places them on the
belt. The packages then go through the sorting belt sys-
tem to be sorted to the destination trailers.During any of this portion of the package deliverycycle, clerical people can come into play. If a package
is unloaded that needs to be taped, a clerical person, a
rewrap person may, with a tape gun, put tape on that
package so as to keep the package on its way. If a
package is off loaded and the package is damaged, a
damage clerk may be involved in rewrapping that pack-
age, discovering what's damaged, fill out the appro-
priate damage reports, causing that package either to go
on its way back to the shipper or to a designated place
for other treatment, depending on the type of merchan-
dise it is.The packages are then loaded into destination trail-ers. They are pulled by feeder drivers to the destination
center. They are unloaded at the destination center,
again, by hub people, placed on belts, loaded by a
group of people called the pre-loaders. Pre-loaders can
operate off of running belts or off of box lines or cage
lines, or whatever the case may be. Those pre-loadersplace the packages into package cars for the deliverydriver to deliver packages on that particular delivery
day.Then the pre-load operation, as well as the unloadoperation, as well as the sort operation, packages can
become damage[d], packages may need rewrapped.Packages may on the pre-load be recognized as having
an incorrect address, either missing a digit, having an
incorrect zip code, and the clerical people would be in-
volved at that time in correcting the addresses for the
pre-loader.Once the packages leave the center, the deliverydriver is responsible for making the deliveries. If for
whatever reason he cannot make those deliveries, he
would then, on his return to the center, indicate to the
clerical person who is on duty at that time why he
could not affect delivery on certain packages that he re-
turned .Again, they could have bad addresses that the driverdiscovered on area; they could be in need of rewraps
and the driver chose not to deliver the packages be-
cause of the appearance of the package; they could
have had damage that he'd noticed and the pre-loaders
hadn't noticed; they could have been refused by the
consignee and then need to have the appropriate
paperworlk filled out for the return; they could be pack-
ages that have postcard delivery addresses and the driv-
er's unfamiliar with the consignee and could not affect
the delivery, gives it to the return clerk upon his return
to the center and they fill out the appropriate paperwork
to notify the customer via the US mail, the postcard
system; it could be COD's that were refused; it could
beÐyou know, it could be a variety of reasons.....
The air return clerk ... is one that works in an
airhub. ... Performs the same type of clerical work,

but they just have to do with air packages because of
his or her location in the airhub.Lenhart testified without contradiction that the operationsclerks work ``shoulder to shoulder'' ``at all times '' with
other unit employees. He further testified:They converse with them on work related matters, theyreceive packages from those classifications, they give
packages back to those classifications, they ask those
classifications for information.He testified, for example:They may ask a driver for information concerning acustomer for correction of a bad address. There's so
much interplay that, I mean, they're all part of the same
team ....Lenhart testified the working conditions for the operationsclerks and, for example, the drivers, sorters, loaders, and
unloaders are identical. Lenhart said they take their breaks
together, adhere to the same grooming standards, share the
same locker and personal storage space, and utilize the same
lunchroom and parking facilities. The operations clerks and
other unit employees are under the same supervision. 333UNITED PARCEL SERVICEB. Positions of the PartiesCounsel for the General Councel urges that the applicationof the 1987 National Agreement to those operations clerks
not covered under the 1979 and 1982 agreements did not
constitute a lawful accretion. Counsel for the General Coun-
sel urges the Board follows a restrictive policy in finding an
accretion because such a finding forecloses the employees'
basic right to select their own bargaining representative. In
this regard, counsel for the General Counsel points out that
a fundamental consideration in determining accretion issues
is to insure employees the fullest freedom in exercising their
rights guaranteed by the Act. Counsel for the General does
not contend the factors generally militating in favor of a
finding of an accretion are not present in the instant case but
rather argues there is a factor present in the case subjudice
that precludes an accretion finding. Counsel for the General
Counsel asserts that where the group sought to be accreted,
as he contends is the case here, was in existence at the time
of the recognition or certification and not covered in ensuing
contracts, the Board will not permit accretion without an
election or a showing of majority status. Counsel for the
General Counsel argues the fact that some employees in the
classifications claimed to be accreted into the unit have al-
ways been in the unit should not cause this case to be treated
differently than a traditional accretion case and that the pre-
clusion principle should apply. Further, counsel for the Gen-
eral Counsel asserts there is no evidence on this record that
the Union represented a majority of the operations clerks at
the time all were added to the unit in 1987. Thus, he asserts
no lawful basis for the Company's and Union's actions has
been demonstrated and a finding that both violated the Act
as alleged in the complaint is warranted.Counsel for the General Counsel, in responding to certaindefenses raised or anticipated, contends the plain language in
the recognition clauses of the 1979 and 1982 National Agree-
ments defeats any inference the agreements were intended to
cover all operations clerks. In support thereof, counsel for the
General Counsel points to that portion of the recognition
clauses in both agreements that reads ``employees covered
by this agreement shall be construed to mean, where already
recognized ... [operations] clerks'' while counsel for the

General Counsel concedes that some of the operations clerks
were covered under the approximately 220 local agreements
prior to 1979, he asserts all were not, and that all were not
intended to be, covered under those agreements. Counsel for
the General Counsel argues that since the above recog-
nitional language remained in the parties' two National
Agreements, lasting approximately 8 years, they condoned
the fact some operations clerks were covered by the two
agreements while others were not. Simply stated, counsel for
the General Counsel urges it cannot be concluded that the
1979 and/or 1982 agreements were intended to cover all op-
erations clerks employed by the Company.The Union contends it has always represented a majorityof all operations clerks in that a majority of those clerks
were indeed covered under the 1979 and 1982 National
Agreements. Furthermore, the Union asserts it has continu-
ously sought to have the minority of operations clerks not in-cluded in the unit be added thereto. The Union argues the
complaint, as to it, should be dismissed in that no showing
has been made that nonbargaining unit operations clerks
were other than a minority of the overall operations clerks.Further, the Union argues that since the overall national bar-gaining unit consists of 108,000 unit employees, the small
percentage of nonbargaining unit employees added under the
1987 collective-bargaining agreement constitutes nothing
more than a de minimis adjustment of the composition of the
unit in order ``to establish national uniformity, and to clarify
[the Company's] preexisting de facto recognition of the ma-
jority of these operations clerks, already bargaining unit
members.'' Such, the Union contends, is consistent with the
policies and purposes of the Act and as such does not con-
stitute an unfair labor practice.The Union argues that if the instant case is to be viewedas an accretion case, it is undisputed that a majority of the
employees in the classifications to be accreted were already
bargaining unit employees. As such, the Union argues the
Board's general doctrine of denying accretion in a situation
where an employee classification has previously been
exluded from a collective-bargaining agreement should notapply to, or control, the disposition of the instant case. The
Union urges the Board's line of cases precluding accretion
where the employee classification has been excluded are
clearly distinguishable in that in none of those cases were the
employee classifications to be accreted already bargaining
unit members as was stipulated to be the case herein. The
Union urges that since the employees brought into the unit
by the 1987 agreement constituted a relatively small percent-
age of the overall unit, and the employees shared a sufficient
community of interest with the unit employees they should
be considered an accretion to that unit especially in light of
the fact the accreted employees do not have a community of
interest sufficiently separate and distinct so as to preclude
their accretion into the bargaining unit. In this regard, the
Union notes the operations clerks involved have historically
been included in the unit in most parts of the country be-
cause their job functions are integrated with the job functions
of other members of the bargaining unit. The Union urges
that as a matter of law the inclusion of the unrepresented op-
erations clerks into the existing bargaining unit in 1987 con-
stituted a proper accretion to the existing bargaining unit and
as such the complaint as to it should be dismissedThe Company contends the agreement to add new lan-guage to the ``Employees Covered'' section of the 1987 Na-
tional Agreement that treated all operations clerks as bar-gaining unit members, merely clarified the fact all operationsclerks had been bargaining unit members under the 1979 and
1982 agreements. The Company asserts the Union always in-
terprets the recognition clauses of the prior agreements to
mean all operations clerks were bargaining unit employees.The Company claims the Union always tried, although un-
successfully until 1987, to persuade it of the correctness of
its interpretation of the prior agreements. The Company as-
serts the Union based its interpretation on the fact that when
the first National Agreement was executed in 1979, the
Union, through its locals in various parts of the country al-
ready represented a majority of all operations clerks em-
ployed by the Company. The Company contends it finally
agreed to the Union's interpretation because the added lan-
guage covered something that factually already existed. Thus,
the Company urges it did not violate the Act by agreeing to
language in the 1987 agreement that reflected what in fact
already properly existed. 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Company, like the Union, contends that assuming ac-cretion principles apply to the instant case, the operations
clerks were lawfully accreted into the bargaining unit in 1987
because prior Board cases regarding accretion of previously
excluded classifications are not applicable and because a
community of interest with unit employees is clearly present
such as to warrant an accretion finding. The Company like
the Union, points out that in those cases where the Board has
treated the accretion issue in the context of a classification
previously excluded, none of the classifications to be
accreted had ever been part of the bargaining unit. The Com-
pany asserts the instant case is one of first impression in that
a majority of the employees in the classifications to be
accreted are already members of the bargaining unit. The
Company urges that the instant case is an accretion case, if
at all, only in the narrowest senseÐwhat is to be accreted
is a group of employees who work in job classifications
which are already a part of the unit. The Company contends
a finding of lawful accretion in the instant case will advance
the Board's policy of promoting the peaceful resolution of
industrial disputes through the collective-bargaining process.
The Company urges the dismissal of all complaint allega-
tions against it.C. Analysis, Discussion, and ConclusionsI reject the Company's and Union's position that by add-ing language to the 1987 National Agreement to treat all op-erations clerks as bargaining unit members, the parties were
merely clarifying the fact all had been bargaining unit mem-bers under the two previous National Agreements. I likewise
reject the contention the language change was nothing more
than a de minimis adjustment of the unit composition. The
evidence establishes that prior to the first (1979) National
Agreement, some union locals considered operations clerks
to be a covered under the local agreement while others did
not. The language ``where already recognized'' regarding
employees covered under the 1979 agreement, which lan-
guage was retained in the 1982 agreement, indicates the par-
ties inntended to maintain the status quoÐthat is in those lo-
cations where operations clerks were previously considered
to be in the unit such would continue to be so while those
considered to be included would remain in that status. The
Company and Union having failed to demonstrate that the
additional recognitional language in the 1987 agreement was
simply a clarification of what in fact already existed, I shall
turn to the central issue of whether the employees added to
the unit in 1987 constituted a lawful accretion.The court in Lammert Industries v. NLRB, 578 F.2d 1223,1225 fn. 3 (7th Cir. 1978) noted:An accretion is simply the addition of a relatively smallgroup of employees to an existing unit where these ad-
ditional employees share a sufficient community of in-
terest with the unit employees and have no separate
identity. The additional employees are then properly
governed by the unit's choice of bargaining representa-
tive. NLRB v. Food Employers Council, Inc., 399 F.2d501, 502±503 (9th Cir. 1968).In King Radio Corp., 257 NLRB 521 at 525 (1981), thejudge with approval, noted the Board weighs a variety of
factors in determining whether a particular group of employ-ees constitute an accretion to an existing unit. Such factorsare: (1) integration of operations; (2) centralization of admin-
istration and management control; (3) geographic proximity
(4) similarity of working conditions and skills; (5) labor rela-
tions control; (6) common or separate supervision; and (7)
bargaining history. Where there are factors militating toward
and against accretion a balancing of the factors is necessary.
That is, the Board must balance the right of employees to
express their desires concerning representation against the
policy favoring continuity in collective-bargaining relation-
ships. Although the Board generally follows a somewhat re-
strictive rather than expansive policy in finding an accretion
in order to ensure employees the fullest freedom in express-
ing their rights under the Act, it is not hesitant find an accre-
tion where the facts warrant such. The bottom line is that the
Board will very carefully weigh every factual situation in
balancing the implicit statutory policy of stability in bar-
gaining relationships against the expressed satutory right of
employees, as set forth in Section 7 of the Act, to choose
to refrain from engaging in collective bargaining.In applying the Board's traditional community of interestanalysis to the instant case, I am persuaded the facts over-
whelmingly militate in favor of a finding of accretion. The
facts establish the Company's packaged delivery operations
are highly integrated with the operations clerks fulfilling vitaland necessary roles at most all stages of the Company's op-
erations. When packages are brought from customers to hub
or air hub centers and unloaded, operations clerks work
alongside the unloaders and sorters rewrapping and/or re-
taping packages. Packages that are damaged beyond delivery
and are to be returned to the customers are processed by op-
erations clerks in the return clerks classification. The return
clerks insure the packages, as well as the related paper work,
are prepared and processed so loaders can reload the pack-
ages and drivers can return the packages to the customers.
Likewise, operations clerks assist loaders, unloaders, and
sorters in ascertaining correct and complete addresses for
packages brought to the hub without correct, proper, or com-
plete addresses. The parties stipulated the operations clerks
perform their work ``alongside sorters, loaders, and drivers
[unit members] in processing packages to be transported'' by
the Company. The working conditions of the operations
clerks are identical to other inside employees that are unit
members. The operations clerks at each hub or air hub report
to the same supervision as do bargaining unit members. As
more fully discussed, inter alia, the parties' bargaining his-
tory demonstrates operations clerks at various locations have
traditionally been part of the bargaining unit. Simply stated,
the functions performed by the operations clerks are the same
as those performed by bargaining unit members, namely,
processing packages through the system for ultimate
delelivery to the customers. The operations clerks who were
not considered as already being in the unit constituted a
small percentage of the overall unit and do not form a sepa-
rate unit of their own. Absent some valid reason for not ap-
plying the traditional community of interest analysis to theinstant case, I would find the operations clerks that were not
previously included in the bargaining unit but that were
brought into the unit by the 1987 National Agreement were
properly merged into or included in the overall unit by accre-
tion. 335UNITED PARCEL SERVICE11Although it is not as clear as perhaps it could be, I am persuaded theBoard requires a finding that both factors, prior exclusion and acquiescence,
be present to bar an accretion finding. There was no acquiescence by the
Union herein. It, through its various locals and at the national level,ContinuedThere are, however, a line of cases in which the Board hasnot permitted accretion where the classification to be
accreted has been excluded from the unit by a collective-bar-
gaining agreement. See, e.g., Sterilon Corp., 147 NLRB 219(1964); Laconia Shoe Co., 215 NLRB 573 (l974); KingRadio Corp., supra; and Color Tech Corp., 286 NLRB 476(1987). Counsel for the General Counsel, as noted earlier,
urges this line of cases controls the instant case while the
Company and Union argue to the contrary. A closer look at
the above cases is necessary. The Board, for example, in La-conia Shoe, supra, adopted the judge's decision wherein heheld:The single most crucial factor in any ``accretion case''under settled Board law [the judge cited Sterilon Corp.,as the ``lead'' case in this respect] is whether the group
sought to be accreted has been in existence at the time
of recognition or certification, yet not covered in an en-
suing contract, or, having come into existence, has not
been part of the larger unit to which their accretion is
sought or granted.The judge in Laconia Shoe, supra, further held:When a group has in fact been excluded for a signifi-cant period of time from an existing production and
maintenance unit, the Board will not permit their accre-
tion without an eletion or a showing of majority among
them even if no other union could attain representative
status for them.In Sterilon Corp., supra, which was relied on by the judgein Laconia Shoe, supra, the Board held two factors neededto be present in order to preclude or bar a finding of accre-
tion. Namely, prior exclusion from a unit and acquiescence
therein by the union involved. In Sterilon Corp., supra, theunion had never attempted during the 11-year existence of
the unit to have the disputed classification included in the
unit. The judge in Laconia Shoe, supra, did not specificallystate that both of the above factors had to be present to pre-
clude or bar an accretion finding but he did consider acquies-
cence to be a relevant factor when he considered and rejected
a contention the union's failure to seek to represent the dis-
puted classification was due to the union's belief the disputed
classification was already included in the unit. In Color Tech,supra, the judge considered and rejected a contention that
any acquiescence was not knowing because the union was
unaware of the character of the work being performed by the
classification sought to be accreted. Although it is perhaps
not as clear as the parties might wish, I am persuaded the
Board still adheres to the teachings in Sterilon Corp., supra,that both prior exclusion from a unit and acquiescence by the
union involved must be present to bar an accretion.All of the parties acknowledge the case sub judice differsfrom the above cases in that in none of the above cases was
the Board confronted with the situation where a large per-
centage of the employees in the classifications to be accreted
were already members of the bargaining unit. Stated dif-
ferently, none of the classifications to be accreted in the
above-cited cases had ever been a part of the bargaining unit.
Counsel for the General Counsel contends that since an iden-
tifiable group of employees had been excluded for two con-secutive contracts (1979 and 1982), the principles of LaconiaShoe, supra, should apply notwithstanding the fact that ap-proximately half the employees in the same job classifica-
tions (operations clerks) had been treated as being in the
unit. Counsel for the General Counsel appears to be asserting
that because the recognition language in the 1979 and 1982
National Agreement, covered only those operations clerks al-
ready in the unit that the status of the remaining operations
clerks should be governed by the principles established in the
above-cited cases. The Company and Union urge such cases
are not controlling herein. In support of its position that the
above-cited cases should not be controlling the company
points with emphasis to the fact the classifications to be
accreted in the instant case have, from the very first National
Agreement, been included in the unit with only some em-
ployees at some locations being considered as not being in-
cluded. The Company argues the proper subject of focus in
an accretion case is the classification accreted and not the
employees per se. In this regard and in further support of itsposition, the Company points out the parties stipulated that
the pre-1987 bargaining unit included employees in the oper-
ations clerks classifications. Thus, the Company, as noted
earlier, urges the instant case is an accretion case in only the
narrowest senseÐwhat is to be accreted is a group of em-
ployees who work in job classifications which are already a
part of the national unit. All parties agree the instant case is
one of first impression.In what appears to be an absence of Board precedence, Iam peruaded a determination of the lawfulness of the accre-
tion issue herein will require consideration of the various
purposes (expressed and implied) of the ActÐsome of which
have been alluded to earlier in this decision. A finding of a
lawful accretion herein will provide stability in the bar-
gaining relationship and will lessen the potential for union-
employer discord. I note the issue of the inclusion of all op-erations clerks in the national unit had been a constant bone
of contention between the parties until the 1987 agreement.
Eliminating this type of strife between the Company and the
Union, in my opinion, effectuates the purposes of the Act.
This is especially so where, as is the case here, the classifica-
tions to be accreted are already included in the unit with a
large percentage of the employees in those classifications al-
ready covered under prior agreements. Furthermore, the
record reflects that only one objection, (the Charging Party
herein), has been raised to all operations clerks being in-cluded in the unit of approximately 108,000 employees. A
finding of an accretion in the instant case will not, in my
opinion, improperly disenfranchise certain of the operations
clerks at certain locations inasmuch as the job classifications
involved have been covered under the National Agreements
since the first such agreement was executed in 1979. Inas-
much as a strong community of interest exists between the
operations clerks to be a accreted and the operations clerks
already in the unit and inasmuch as a finding of accretion
would favor continuity in the collective-bargaining relation-
ship and eliminate the potential for discord, I conclude the
above-cited cases do not constitute an impediment11to the 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
continvously from the beginning objected to the fact the Company did notconsider all operations clerks at all locals to be included in the national unit.12A finding concerning majority status by the Union among those newlyaccreted operations clerks is not necessary and is not made.finding, which I make, that the operations clerks not pre-viously covered under the parties' National Agreements were
lawfully accreted into the unit in 1987.12Accordingly, inasmuch as I have found a lawful accretionherein, I shall dismiss all complaint allegations against both
the Company and the Union.CONCLUSIONSOF
LAW1. The Company, United Parcel Service, is an employerengaged in commerce within the meaning of 2(2), (6), and
(7) of the Act.2. Teamsters National United Parcel Service NegotiatingCommittee and International Brotherhood of Teamsters,
Chauffeurs, Warehousemen & Helpers of America, Local
385, AFL±CIO, its agent, is a labor organization within the
meaning of Section 2(5) of the Act.3. Neither the Company nor the Union has engaged in theunfair labor practices alleged in the complaint.[Recommended Order for dismissal omitted from publica-tion.]